department of the treasu washington dc ‘contact person telephone number in reference ped-ra-t3 date oct oe internal_revenue_service legend taxpayer a taxpayer b state c date date amount dear this is in response to the letter dated supplemented by correspondence dated your authorized representative request a series of letter rulings under sec_72 and sec_72 of the internal_revenue_code the following facts and representations support your ruling_request in which you through _ letter as taxpayer a whose date of birth was date is married to taxpayer b whose date of birth was date neither taxpayer a nor taxpayer b has attained age taxpayers a and b are currently residents of state c taxpayers a and b are currently in the process of obtaining a divorce their divorce will include a properly settlement taxpayer a currently owns an individual_retirement_arrangement ira which your authorized representative asserts meets the requirements of code sec_408 as of date the value of ira was approximately amount a2 dollar_figure page in taxpayer a began to receive a stream of payments from ira which your authorized representative asserts was intended to comply with the requirements of code sec_72 taxpayer a has received dollar_figure from his ira during and during each of said years taxpayer a received two distributions from said ira taxpayer a’s ira distributions were based on the joint life expectancies of taxpayers a and b using an interest rate which your authorized representative asserts was reasonable as of the date on which ira distributions commenced as part of their divorce agreement taxpayers a and b intend to divide it has been represented by your authorized representative that ira approximately of ira will be transferred directly to a new ira ira to be set up and maintained in the name of taxpayer b this ruling letter assumes that said transfer will meet the requirements of code sec_408 after and as a result of the above-referenced transfer taxpayer a will reduce his annual distribution from ira to approximately dollar_figure beginning with calendar_year taxpayer b intends to receive no distribution from her ira during calendar_year during either calendar_year or calendar_year taxpayer b will transfer a portion of her ra into another ira ira after establishing ira taxpayer b intends to receive substantially periodic_payments therefrom not less frequently than annually over her single life expectancy computed based on an interest rate equivalent to the long-term applicable_federal_rate as provided in revrul_2000_32 table rate during july was during the month in which distributions begin said the actual rate used will be the rate in effect based on the above facts and representations you through your authorized representative request the following letter rulings the reduction in the annual distribution from ira to taxpayer a beginning in calendar_year prior to taxpayer a’s attaining age and assuming taxpayer a has not died and has not become permanently disabled will not constitute a subsequent modification in his series of periodic_payments as the term subsequent modification is used in code sec_72 and will not result in the imposition upon taxpayer b of the percent additional income_tax imposed by code sec_72 pursuant to code sec_72 taxpayer b's commencement of distributions from her ira as referenced above will not constitute a subsequent modification of taxpayer a’s series of periodic_payments and will not result in the of ff imposition of the percent additional income_tax imposed by code sec_72 pursuant to code sec_72ii on taxpayer a and taxpayer a may change the method of distribution and the amount thereof from his ira at any time after calendar_year without imposition on him of the percent additional income_tax imposed by code sec_72 which is imposed on subsequent modifications on periodic_payments series by code section ani 72m with respect to your letter_ruling requests code sec_72 provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in code sec_4974 which includes an ira the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income code sec_72 provides that a distribution from a qualified_retirement_plan that is part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary is not subject_to the tax imposed by code sec_72 code sec_72 provides that if paragraph does not apply to a distribution by reason of paragraph a iv and the series of payments under such paragraph are substantially_modified other than by reason of death or disability - i before the close of the 5-year period beginning with the date of the first payment and after the employee attains age or ii before the employee attains age the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which but for paragraph a iv would have been imposed plus interest for the deferral_period code sec_72 defines the term deferral_period as the period beginning with the taxable_year in which without regard to paragraph a iv the distribution would have been includible in gross_income and ending with the taxable_year in which the modification described in subparagraph a occurs code sec_408 provides that an individual's ira interest transferred pursuant to a decree of divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be treated as a taxable transfer made by such individual notwithstanding any other provision of this subtitle and oo page thereafter such transferred interest is to be treated as maintained for the benefit of the former spouse with respect to your first ruling_request taxpayer a currently owns ira from which he has been receiving annual distributions in the amount of dollar_figure since calendar_year which distributions were calculated to comply with the requirements of code sec_72 pursuant to a property settlement which constitutes part of their divorce decree taxpayer a will have approximately of his ira transferred to ira an ira set up and maintained in the name of taxpayer b taxpayer a will have no interest in taxpayer b’s ira taxpayer a’s calendar_year through calendar_year ira distributions have been based on said ira pre-divorce division balance said balance will decline by approximately because of the divorce of taxpayers a and b upon careful consideration of these facts the service believes that compliance with code sec_72 for calendar years beginning with the calendar_year following the calendar_year of the divorce will continue if taxpayer a reduces his annual ira distributions by approximately with respect to your first second and third ruling requests as noted above code sec_408 provides that ira amounts transferred to an ira ofa former spouse pursuant to its provisions become the ira property of the former spouse since ira and eventually ira will be the property of taxpayer b taxpayer b is not required to conform to taxpayer a’s ira periodic_payment scheme as a result taxpayer b is not required to receive distributions from ira during calendar_year furthermore if taxpayer b chooses not to receive distributions from ira during calendar_year her failure to do so will not result in a substantial modification as that term is used in code sec_72 of taxpayer a’s ira periodic distribution scheme as long as taxpayer a receives distributions from said ira response to ruling_request one finally taxpayer b’s receiving distributions from her ira either during calendar_year or calendar_year wilt not determine if taxpayer a’s post-divorce ira distributions comply with the requirements of code sec_72 in the amount referenced in the above thus with respect to your first and second ruling requests the service concludes as follows the reduction in the annual distribution from ira to taxpayer a beginning in calendar_year prior to taxpayer a’s attaining age and assuming taxpayer a has not died and has not become permanently disabled will not constitute a subsequent modification in hi sec_529 page series of periodic_payments as the term subsequent modification is used in code sec_72 and will not result in the imposition upon taxpayer b of the percent additional income_tax imposed by code sec_72 pursuant to code sec_72 and taxpayer b’s commencement of distributions from her ira as referenced above will not constitute a subsequent modification of taxpayer a’s series of periodic_payments and will not result in the imposition of the percent additional income_tax imposed by code sec_72 pursuant to code sec_72 on taxpayer b with additional respect to your third ruling_request taxpayer b’s date of birth was date thus she will attain age during november thus if taxpayer b begins receiving payments from either ira or ira prior to that date such distributions will be subject_to the exceptions thereto enumerated in code sec_72 eg the substantially equal payment exception of code sec_72 notice_89_25 1989_1_cb_662 question and answer-12 lists three methods by which periodic_payments from either a qualified_plan or an ira will comply with the requirements of code sec_72 however these three methods are not the soie methods of complying with said code section in this case as noted above taxpayer b intends to begin receiving distributions from her ira over her life expectancy using an assumed interest rate equivalent to the long-term applicable_federal_rate as provided in revrul_2000_32 table with the requirements of code sec_72 in the service’s view such method is in conformity thus with respect to your third ruling_request the service concludes as follows periodic distributions to taxpayer b from ira as described above will constitute substantially_equal_periodic_payments as that term is used in code sec_72 and as such will not be subject_to the percent additional income_tax imposed by code sec_72 this ruling letter is based on the assumption that ira1 either has met or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that the transfer of a portion of taxpayer a’s ira to taxpayer b's ira will comply with the requirements of code sec_408 finally it page assumes that taxpayer b’s ira sec_2 and will comply with the requirements of code sec_408 at all times relevant thereto this ruling letter is directed only to the taxpayer taxpayer b who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours en fin frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division c2gr
